internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-107591-99 cc dom corp b1 date attention taxpayer’s name taxpayer’s address taxpayer’s identification no years involved legend taxpayer subsidiary company date date date date date date 6_month month date date date date date year year a b c d e f g h i j k l m n o p q r s issue whether the end result test under the step_transaction_doctrine is an appropriate test to determine whether to treat cash distributions from a wholly owned subsidiary_corporation subsidiary to its parent_corporation taxpayer of dollar_figuree dollar_figurej and dollar_figured as taxable dollar_figureboot in a transaction conclusion the end result test is an appropriate test to determine whether to treat the cash distributions of dollar_figuree dollar_figurej and dollar_figured as taxable dollar_figureboot in a transaction facts background on date as part of a restructuring taxpayer parent_corporation of an affiliated_group_of_corporations established company as a division of taxpayer on date subsidiary a subsidiary of taxpayer was incorporated as a shell corporation and a shares of voting common_stock were issued to taxpayer on date taxpayer and subsidiary entered into a dollar_figureconveyance agreement in which taxpayer agreed to transfer the assets and liabilities of company to subsidiary in exchange for an additional a shares of subsidiary stock on date taxpayer unconditionally transferred the assets and liabilities of company to subsidiary on date the board_of directors approved the issuance of a shares of subsidiary stock in consideration for taxpayer’s transfer of the company assets and liabilities to subsidiary and a dividend to taxpayer of b shares of subsidiary stock also on this date taxpayer issued a press release announcing that i taxpayer would sell c of its stock in subsidiary pursuant to an initial_public_offering dollar_figureipo ii subsidiary would take out a dollar_figured loan and iii subsidiary would distribute the loan proceeds to taxpayer in a dollar_figurespecial distribution if the offering proceeded within the next three-month period subsidiary made several distributions to taxpayer which includes the three cash distributions at issue in this case on date subsidiary distributed dollar_figuree to taxpayer during month taxpayer released press reports and documents filed with the securities_and_exchange_commission dollar_figuresec regarding the public offering of subsidiary stock which stated that i taxpayer intended to contribute dollar_figuref to subsidiary s capital ii subsidiary intended to distribute to taxpayer all available cash at the end of month and iii subsidiary intended to distribute to taxpayer just prior to the planned ipo an amount equal to its net_cash_flow from the end of month to the consummation date of the ipo on date subsidiary filed a restated certificate of incorporation under which the authorized common_stock of subsidiary was increased from a shares to g shares immediately thereafter subsidiary issued h additional shares of stock to taxpayer as authorized on date as a result taxpayer owned a total of i shares of subsidiary’s issued and outstanding common_stock on date subsidiary entered into a credit agreement with a third party bank to borrow dollar_figured the dollar_figured of revolving credit facility was intended to finance the dollar_figured special distribution announced on date on date subsidiary paid a dividend to taxpayer in the amount of dollar_figurej which was equal to all available cash at the end of month on date subsidiary distributed the dollar_figured special distribution to taxpayer on date taxpayer completed the ipo of k shares of stock it held in subsidiary the net price per share of the ipo proceeds received by taxpayer totaled dollar_figurel as a result taxpayer’s ownership of subsidiary stock dropped from m to less than c in its year federal tax_return taxpayer reported dividends of dollar_figuren as a result of the month and month distributions from subsidiary additionally as a result of regular cash distributions taxpayer reported another dollar_figureo in distributions from subsidiary because subsidiary had dollar_figurep in earnings_and_profits during year these distributions including the regular distributions were dividends that were eliminated pursuant to former sec_1 f the distributions did not create an excess_loss_account in subsidiary in its year federal tax_return taxpayer made an election under sec_1_1502-76 to treat subsidiary as not having been a member of the taxpayer consolidated_group for the year taxable_year as a result of this election taxpayer reported that of the total dollar_figured special distribution dollar_figureq the portion attributable to subsidiary s year earnings was eligible for the dividends received deduction under of the code the amount of dollar_figurer was characterized as a return_of_capital and offset taxpayer’s basis in its subsidiary stock under c the remaining amount of dollar_figures was reported as capital_gain under c finally taxpayer reported the entire net_proceeds of dollar_figurel received in the ipo as taxable capital_gain because of full basis recovery as result of the dollar_figured special distribution agent’s position the internal revenue_agent takes the position that the transfer of taxpayer’s company assets to subsidiary and the cash distributions from subsidiary to taxpayer were part of an integrated transaction in which the cash distributions should be treated as taxable boot under b in making this determination the agent applies the dollar_figureend result test under the step_transaction_doctrine taxpayer’s position taxpayer contends that the cash distributions should not be integrated with the transfer of the taxpayer s company assets to subsidiary and therefore the cash distribution should not be treated as taxable dollar_figureboot under taxpayer maintains that dollar_figurebinding commitment is the only appropriate test under the step_transaction_doctrine for determining whether the cash distributions by subsidiary to taxpayer should be integrated with taxpayer s transfer of the company assets to subsidiary discussion sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons dollar_figuresolely in exchange for stock_or_securities in such corporation if immediately_after_the_exchange such person or persons are in control of the corporation as defined in c sec_351 of the code provides that if a would apply to an exchange but for the fact that there is received in addition to the stock_or_securities permitted to be received under a other_property or money dollar_figureboot then gain if any to such recipient shall be recognized to the extent of the other_property or money received and no loss to such recipient shall be recognized sec_368 of the code defines the term dollar_figurecontrol to mean the ownership of stock possessing at least of the total combined voting power of all classes of stock entitled to vote and at least of the total number of shares of all other classes of stock of the corporation under the judicially developed step_transaction_doctrine a series of formally separate steps may be collapsed and treated as if they constituted a single integrated transaction the courts have applied three tests to determine if the step_transaction_doctrine should apply the dollar_figurebinding commitment test the dollar_figuremutual interdependence test and the dollar_figureend result test under the binding_commitment_test a series of formally separate transactions will be stepped together or collapsed if when the first step is taken there is a binding commitment to take the later steps 391_us_83 under the mutual_interdependence_test a series of formally separate transactions will be stepped together or collapsed if they dollar_figureare so interdependent that the legal relations created by one transaction would be fruitless without a completion of the series see eg 11_tc_397 aff’d 177_f2d_513 3d cir finally under the end result test a series of formally separate transactions will be stepped together or collapsed if they appear to be dollar_figurereally arranged parts of a single transaction intended from the outset to reach the ultimate result 88_tc_1415 the agent has not argued that taxpayer s transfer of company assets to subsidiary should be integrated with subsidiary s subsequent cash distributions to taxpayer under the binding_commitment_test the information submitted shows no indication that there existed a binding agreement for subsidiary to make the subsequent cash distributions to taxpayer the agent also has not argued that taxpayer s transfer of company assets to subsidiary should be integrated with subsidiary s subsequent cash distributions to taxpayer under the mutual_interdependence_test the information submitted indicates that taxpayer unconditionally transferred company assets to subsidiary pursuant to the conveyance agreement the transfer of company assets to subsidiary combined with subsidiary s stock_dividend of b shares enabled taxpayer to complete the ipo of k shares of subsidiary stock in exchange for dollar_figurel the ipo permitted taxpayer to accelerate its receipt of a portion of subsidiary s expected future cash_flow so that taxpayer could expand its repurchase programs of its own stock repurchase a portion of subsidiary stock sold in the ipo and increase taxpayer s immediate financial capacity to pursue investment opportunities in addition taxpayer s transfer of company assets to subsidiary limited the exposure of taxpayer to potential liabilities arising out of the business involving company assets also the transfer allowed subsidiary to utilize an accounting system more compatible with subsidiary s business in order to maximize earnings and return on investment thus taxpayer s transfer of company assets to subsidiary served an economic purpose apart from the subsequent cash distributions however we reject taxpayer s contention that the binding_commitment_test is the only appropriate test for determining whether the cash distributions by subsidiary to taxpayer should be integrated with taxpayer s transfer of the company assets to subsidiary taxpayer cites 65_tc_1025 in support of its position in intemountain lumber the taxpayer incorporated and transferred assets to a newly formed corporation in exchange for stock the taxpayer executed a binding contract providing for the sale of of the shares of stock and the grant of an irrevocable proxy to vote the shares to a third party over a five year period intermountain lumber is distinguishable from the facts in the instant case in intermountain lumber an individual shareholder contracted to sell stock to an outside third party but here not only is there no contractual commitment to sell subsidiary stock but taxpayer is the sole shareholder dealing with its wholly owned corporation further the court s holding in intermountain lumber concerned the dollar_figurecontrol immediately after test under in the instant case the dollar_figurecontrol test is not at issue the facts of the instant case are similar to those in makover v commissioner 26_tcm_288 in which the court tested whether to apply the step_transaction_doctrine under both the mutual_interdependence_test and the end result test in makover a partnership transferor transferred its business_assets to a newly formed corporation in exchange for all of its stock and at the same time loaned the corporation dollar_figure in cash in exchange for a demand note the issue was whether the incorporation should be treated as a transfer of assets and cash in exchange for stock and the demand note so that the transfer of the demand note would be treated as taxable dollar_figureboot in a transaction with respect to the mutual_interdependence_test the court found that the corporation could have borrowed whatever funds it needed from outside third parties and that the transfer of the partnership business to the corporation could have been accomplished without the transfer of the cash with respect to the end result test the court held that the note did not constitute dollar_figureother property under b because the transfer of the cash from the transferor to the corporation was not part of the plan for incorporating the partnership s business thus while the court declined to apply either the mutual_interdependence_test or the end result test the court s analysis supported the position that both are appropriate tests to determine whether to integrate taxpayer s transfer of company assets to subsidiary with subsidiary s subsequent cash distributions to taxpayer in the instant case the agent argues that the transfer of company assets to subsidiary and subsidiary s subsequent cash distributions should be integrated based upon month public announcements of the pending transactions which were consummated as described and the month sec filings which provided details of the ipo the dollar_figured loan and the distribution of those proceeds as one of the cash distributions the end result test as applied by the courts and the service examines the parties intent at the beginning of the transaction as to what the end result will be at a future date see 14_tc_757 54_tc_600 requires that the intent necessary to support the end result test is the parties dollar_figureactual intent and not their dollar_figureconstructive or dollar_figurehypothetical intent in the instant case the end result test requires an examination of whether taxpayer actually intended on date when taxpayer transferred company assets to subsidiary that subsidiary would make the subsequent cash distributions to taxpayer a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
